 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     HOLLY A. VANCE
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   400 S. Virginia Street, Suite 900
     Reno, NV 89501
 5   (775) 784-5438
     Holly.A.Vance@usdoj.gov
 6
     Attorneys for Defendant
 7   United States Forest Service

 8
                                UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
     JANE SCHUMACHER,                                   Case No. 2:18-cv-000375-RFB-CWH
11                           Plaintiff,
                                                        Joint Motion to Defer Early Neutral
12           v.
                                                        Evaluation Session
13
     UNITED STATES FOREST SERVICE,
     an agency of the United States Department of
14   Agriculture,
15                           Defendant.

16

17          Defendant United States Forest Service (“Defendant”) and Plaintiff Jane

18   Schumacher (“Plaintiff”) hereby jointly move to defer the Early Neutral Evaluation session

19   (“ENE”), currently scheduled for July 30, 2019, until after the close of discovery.

20                                           ARGUMENT

21          Plaintiff has filed a complaint asserting claims for gender discrimination, age

22   discrimination, and disability discrimination arising from her employment with Defendant.

23   (ECF No. 1 ¶¶ 174-232). The Court recently scheduled an ENE for July 30, 2019 at 10:00

24


                                                    1
 1   a.m. (ECF No. 10). On May 28, 2019, Defendant moved to dismiss the complaint. (ECF

 2   No. 14). That motion is not yet ripe.

 3            The parties seek to defer the ENE until after they have had an opportunity to conduct

 4   discovery in the case. Defendant is unlikely to receive authorization from her superiors to

 5   resolve the case unless and until significant discovery occurs. Moreover, the parties cannot

 6   properly frame the issues in the case until the Court decides Defendant’s motion to dismiss.

 7   Under the circumstances, participating in an ENE at this time would not be meaningful,

 8   productive, or fruitful.

 9                                           CONCLUSION

10            For the reasons argued above, the parties respectfully request that the Court defer the

11   ENE, currently scheduled for July 30, 2019, until after the close of discovery.

12            DATED: June 4, 2019.

13            NICHOLAS A. TRUTANICH
              United States Attorney
14
              /s Holly A. Vance                           /s Scott E. Lundy
15            HOLLY A. VANCE                              SCOTT E. LUNDY
              Assistant United States Attorney            REMPFER MOTT LUNDY, PLLC
16            Counsel for Defendant                       Counsel for Plaintiff

17

18

19
     IT IS SO ORDERED.
20
              June 5
     Dated:                , 2019.
21
     IT IS HEREBY ORDERED that a
22                                                 UNITED STATES MAGISTRATE JUDGE
     status hearing is scheduled for
23   10:00 AM, December 5, 2019, in
     Courtroom 3D.
24


                                                     2
